Citation Nr: 0740917	
Decision Date: 12/28/07    Archive Date: 01/03/08	

DOCKET NO.  05-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
of the feet, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from June 1966 to January 
1969.  This included service in the republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Houston, Texas, that denied entitlement to a skin 
disorder of the feet due to herbicide exposure.

A review of the evidence of record reveals that in July 1970 
the veteran was informed that a claim for service connection 
for a fungal infection of the feet was denied.  The veteran 
expressed disagreement with the communication in August 1980 
and was issued a statement of the case in October 1980 
denying service connection for a fungal infection of the 
feet.  In a substantive appeal dated in December 1980, the 
veteran requested a hearing at the RO.  This was scheduled 
for him in June 1981.  The veteran failed to appear for the 
hearing.  In a July 1981 communication his accredited 
representative indicated that the veteran was currently 
collecting evidence to submit at a hearing.  He requested 
that the personal appearance scheduled for that date be 
postponed until further notice.  In October 1981, it was 
indicated the veteran had failed to respond and the appeal 
was closed out.

Received in February 2004 was a claim for disability benefits 
for a skin disorder.  The veteran claimed these conditions 
were a result of his exposure to Agent Orange while serving 
in Vietnam.  The RO adjudicated this claim on the merits, 
that is, on a de novo basis.  The Board agrees that this 
claim is essentially distinguishable from the other claim and 
the Board will therefore review the current appeal on a de 
novo basis as well.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
currently has a skin disorder, diagnosed as tinea pedis and 
corporis.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed skin disorder is not 
related to the military service, to include presumed exposure 
to herbicides in Vietnam.  


CONCLUSION OF LAW

The veteran does not have a chronic skin disorder that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA duty to notify was satisfied by way of a February 
2004 letter sent to the veteran that fully addressed the 
elements and was sent prior to the initial AOJ decision in 
this matter in April 2004.  The letter informed the veteran 
of what evidence was required to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

With regard to the duty to assist the veteran, the record 
shows that in June 2007 he requested a travel board hearing 
at the RO.  Accordingly, one was scheduled for him in 
November 2007.  For whatever reason, he failed to show for 
the hearing.  VA has obtained treatment records and the 
record shows the veteran was accorded an authorized 
examination in April 2004.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for an equitable adjudication on the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2007), affirmed 281 F.3d 1384 (Fed. Cir. 2002); De La 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Law and Regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted for a disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006); accord Disabled American Veterans v. Secretary 
Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(ii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e).  These include 
chloracne or other acneiform diseases consistent with 
chloracne.

In Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that when a veteran is found not to be entitled to the 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See also Brock v. Brown, 10 Vet. App. 155 
(1997) (holding that the rationale employed in Combee also 
applies to claims based on exposure to Agent Orange).

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.209(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  See Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).

With respect to the first element, there is medical evidence 
of the presence of a skin disorder, diagnosed as tinea pedis 
and corporis.  The Board further observes, however, that 
there is no medical evidence of chloracne or any other 
disorder which has been associated with herbicide exposure 
per the provisions of 38 C.F.R. § 3.309(e).

With respect to the second element cited above, evidence of 
inservice incurrence of a disease or injury, the Board will 
separately address disease and injury.

With respect to inservice disease, the service medical 
records do not show the presence of any skin disorder.

The post service medical evidence includes the report of an 
official examination accorded the veteran in April 2004.  It 
was indicated that over the past 12 months he had received 
topical medication for a skin disorder.  The examiner gave a 
diagnosis of tinea pedis and corporis.  He indicated the 
subjective factors were a history of pruritic skin condition.  
No health care provider has associated the currently 
diagnosed tinea pedis and corporis to the veteran's active 
service many years ago.

With respect to inservice injury, the veteran's health record 
reflects that his active service included time in Vietnam.  
It is therefore presumed that he was exposed to Agent Orange 
in Vietnam, in the absence of affirmative evidence to the 
contrary.  See 38 C.F.R. §§ 3.307(a)(6).  Therefore, the 
second element with regard to service connection has been met 
to that extent.  

Turning to crucial element three, as discussed in the law and 
regulations section above, there are essentially two elements 
by which service connection can be granted:  Presumptive 
service connection via 38 C.F.R. § 3.309(e); and direct 
service connection via 38 C.F.R. § 3.303(d) and Combee.

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure.  However, because tinea 
pedis is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e), presumptive service connection due to Agent 
Orange exposure is not warranted.  Accordingly, the Board 
will move on to discuss whether service connection may be 
awarded on a direct basis.  See Combee and Brock.

The physician who conducted the authorized examination of the 
veteran in April 2004 noted that although the veteran was 
claiming a skin condition to the feet which he stated was 
chloracne, the diagnosis of his skin disorder was actually 
tinea pedis and corporis.  

There is no competent medical evidence to the contrary.  The 
veteran has provided no medical documentation indicating a 
causal nexus between any skin disorder, to include chloracne, 
on the one hand, and his active service many years ago, to 
include his time in Vietnam and his presumed exposure to 
herbicide agents while serving there.

To the extent that the veteran contends that he has a current 
skin disorder that is related to his military service, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to opine on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the veteran's contentions with 
regard to a causal connection are not competent medical 
evidence.    

In summary, for reasons and bases expressed above, the Board 
concludes that there is a preponderance of evidence against 
the veteran's claim of entitlement to service connection for 
a skin disorder, to include as due to herbicide exposure in 
Vietnam.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a skin disorder of the feet, to 
include as due to herbicide exposure is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


